BEN C. WILLIS, Circuit Judge.
This cause came on this day to be heard on the motion of the plaintiffs for leave to file a supplemental complaint, and the court having considered same together with the profferred supplemental complaint, and having heard argument of counsel for the respective parties, and being advised of its opinion in the premises, it is ordered, adjudged and decreed that leave be and the same is hereby granted to file said supplemental complaint.
The court is of the view that the plaintiffs have set forth certain circumstances which have arisen since the filing of the original complaint which may and should be considered by the court in rendering a final disposition of the controversies involved in this cause.
The court is further of the view that under the mandate of the Supreme Court of Florida filed in this cause on July 14,1960 and the opinion of said court attached thereto [121 So. 2d 625] it will be necessary for this court or some other court of competent jurisdiction to render adjudications of the rights of the parties in the light of the pronouncements of law which have now become the law of this case.
Any adjudications consequent upon the filing of the supplemental complaint will be limited to such matters as may be properly adjudicated between the plaintiffs in this cause and the intervenors, and will not undertake to adjudicate any particular rights or equities which may exist between individual producers and their distributors, except such questions which are or may be of common or general importance to the producers as a class arising out of the issues in .this cause.
The defendants and the intervenors are hereby authorized and directed to answer or otherwise plead to the said complaint within 40 days of the date of this order, as they may be advised.
It is the view of the court, in granting leave to file the supplemental complaint, that it would be premature at this time to enter a final decree pursuant to the mandate of the Supreme Court.